Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Kathryn Warner on 5/26/2021.
The application has been amended as follows: 
Cancel claim 26.
In claim 27, line 1, change “claim 26” to --claim 31--.
In claim 28, line 1, change “claim 26” to --claim 31--.
In claim 29, line 1, change “claim 26” to --claim 31--.
In claim 30, line 1, change “claim 26” to --claim 31--.
In claim 32, line 4, insert -- and is represented by formula (I):
 
    PNG
    media_image1.png
    124
    200
    media_image1.png
    Greyscale

wherein R¹ is a linear or branched alkyl group; R² is a linear or branched carbon chain -- after “a long chain fatty alcohol” and then delete “, wherein the long chain fatty alcohol is a linear or branched carbon chain”.

Allowable Subject Matter
Claims 1-13 and 27-36 are allowed.

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ling Xu whose telephone number is 571-272-7414. The examiner can normally be reached on Monday through Thursday from 7:00 am to 4:30 pm and Friday from 7:00 am to 11:00 am.  If the attempts to reach the examiner are unsuccessful, the examiner's supervisor, Timothy Speer or Jean Witz, can be reached by dialing 313-446-4825 or 571-270-1046, respectively.  The official fax number for the organization where this application is assigned is 571-273-9900.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LING X XU/
Patent Reexamination Specialist
Art Unit 3991   

/Alan Diamond/
Patent Reexamination Specialist
Central Reexamination Unit 3991

/Jean C. Witz/
Supervisory Patent Reexamination Specialist
Central Reexamination Unit 3991